       Case 4:20-cv-01238-DPM Document 14 Filed 02/02/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

THELMA WILLIAMS                                             PLAINTIFF
#09289.20

v.                      No. 4:20-cv-1238-DPM

MUSSIOIQ, Sergeant, Pulaski
County Jail; MUNNS, Nurse,
Pulaski County Jail; COMPTON,
Nurse, Pulaski County Jail; ATWOOD,
Lieutenant 1900, Pulaski County Jail;
NEWBURN, Sergeant, Pulaski County
Jail; BANKS, Classification Office,
Pulaski County Jail; ALLEN, Nurse,
Pulaski County Jail; and YOUNG,
Nurse, Pulaski County Jail                               DEFENDANTS


                           JUDGMENT
     Williams' s complaint and amended complaint are dismissed
without prejudice.



                                 D.P. Marshall Jr.
                                 United States District Judge
